Title: To James Madison from Robert Fairchild, 3 January 1814
From: Fairchild, Robert
To: Madison, James


        
          Marshal’s Office, Stratford, Connect.January 3d. 1814.
          Sir
        
        Being at New London a few days since, I learned that enquiries had there been made, by a gentleman employed for the purpose by the government, concerning my treatment of James Stewart, a British subject, and that Col: Hawkins, the gentleman alluded to, having ascertained, from my Deputy & other persons, such facts as lay within their knowledge, remarked that my proceedings appeared to him perfectly correct, except that he thought I had misjudged in not confining Stewart on his return to N. London in Septemr last. Had he known all the facts, I cannot believe he would have made that exception. My object in writing this letter is to set that part of the transaction in a fair point of view.
        Stewart was arrested & sent to prison in Tolland on the 1st. day of July last—on the 2d. he was let out by the Sheriff. On the 3d. I wrote to the Commissary General of Prisoners, a statement of the facts in detail, so far as I had then heard—and on the 6th. of the same month I forwarded to the Secretary of State, a more concise account of the affair & informed him that I had just learnt that Stewart had been let out of prison. On the

5th. of Augt. I wrote again to the Commissary General of Prs. on the same subject. In these letters, I asked for instructions, what further measures I should take with regard to Stewart, desiring to know how to proceed in case he should return to N. London, as he had declared he would—and in my letter of the 3d. of July, I requested the Commissary Genl. of Prs. to inform me whether my proceedings, as then stated to him, were approved by the Executive. To these letters, I received no answer till October following. It is as remote from my intention, as from my ideas of decorum to question the motives for this silence—they were doubtless sufficient & were in part explained to me by the Commissy. Genl. in his letter of the 1st. of October. But being left in a state of suspense, I was apprehensive that the measures I had taken agt. Stewart were not approved at Washington, that it was there supposed that he had been treated with too much severity—for I knew perfectly well that his friends in New London had remonstrated to their friends in Congress on the subject, & that they exerted themselves to make a strong impression in his favor. Under these circumstances, I concluded, that if he should return, the most prudent course would be to inform the Commissary Genl. of Prs. of the fact & wait for his instructions. This I did, with a fixed determination to fulfil the intention of the Government, as soon as it should be made known to me. In the meantime thinking it possible that Commodore Decatur might intend to depart speedily with his squadron, I instructed my Deputy to apply to him & state that if he was of opinion that the public interest required the immediate confinement of Stewart, to put him under guard at a proper distance from N. London & give me notice of it forthwith. Application was made accordingly & I was informed by my Deputy that the Commodore declined accepting my offer. There are two men in N. London who are secret friends of Stewart & unfriendly to the government, who by great art & excessive attentions, have deceived the Commodore into a belief that they are real patriots. These men in fact supply the navy. One of them is unfortunately the Surveyor of the port, whom I know to be unfaithful in, & unworthy of his office, & shall soon forward to the government conclusive proof of this charge. By these persons my conduct has doubtless been misrepresented to the Commodore, & he made to belief that which is false.
        I forbear to enter into further particulars, not knowing whether any part of my conduct is thought to require explanation, but beg leave to refer to my correspondence with the Secretary of State & Commissary Genl. of Prs. from June to Oct. taken in connection. I have entertained some doubts of the propriety of addressing you on the subject of this letter, but have ventured to do it under the expectation that you will appreciate my motives as they deserve, by ascribing them to their true cause, a laudable anxiety to vindicate myself and to retain a place in your

good opinion. I have the honor to be with the highest respect Sir, your obedt. Servt.
        
          Robert Fairchild
        
      